European international investment policy (short presentation)
The next item is the report by Mr Arif, on behalf of the Committee on International Trade, on the future European international investment policy -.
Madam President, Commissioner, ladies and gentlemen, I should like to begin by sincerely thanking all those with whom I have had the opportunity to work on this issue.
All the contributions have helped in the drafting of this report and, thanks to the cooperation of all the political groups, and I am especially grateful to the shadow rapporteurs, we have on the table today a consistent text that sends out a powerful message.
Indeed, we are at a turning point in European investment policy and at a time when we have to seize the new power conferred on us by the Treaty of Lisbon in order to meet a dual challenge. Firstly, that of providing European businesses with the tools they need for high quality foreign investment that is protected by a legal framework providing long-term support.
Secondly, Europe must strengthen its position as the world's leading beneficiary of foreign direct investment and give itself the means to control that investment so as to encourage sustainable development that creates high quality employment.
By voting on this report, the first official expression of our institution since the Treaty of Lisbon came into force, Parliament is fully assuming its role as a new colegislator in trade regulatory matters and is voicing its priorities at a time when the first investment protection negotiations are about to begin. This expression is essential, because it is intended to relay the concerns of the citizens, who are showing a growing interest in trade matters and whom we must support.
In a world, today, where conflicts also take place in a trade context, protecting those businesses of ours that invest abroad must become a priority. International agreements have been created to protect investors from harsh, unjustified expropriations and hidden laws aimed simply at eliminating them from this or that market. This primary objective must be maintained.
Although Europe is one of the most open markets in the world, a balance must be restored with our main partners so that European businesses can benefit from a level playing field. This is the proposal made in this report, which stresses the need for future agreements to include standards relating to non-discrimination, fair and equitable treatment, and protection against direct and indirect expropriation.
However, those standards must be defined in such a way as to prevent any misinterpretation. Some businesses have, in fact, used the vague wording in first-generation investment agreements to protect their interests beyond what is legitimate, for example, by attacking new social and environmental laws that harm their interests. Appearing before international arbitrators and with no transparency or possibility of appeal, they have demanded considerable compensation by claiming that those laws are on a par with indirect expropriation. Europe, which, in the future, will receive ever more investment, particularly from emerging countries, must guard against such abuses.
That is the idea behind the reforms undertaken by the United States and Canada, two countries whose governments and authorities have suffered several setbacks in international arbitration cases and which have radically overhauled their investment agreement model.
By proposing new definitions of protection standards, the report strikes a fair balance between the protection of investors' rights and the right of public authorities to regulate. This also means including in all future agreements specific clauses laying down the possibility for public authorities to legislate and regulate in the areas of national security, the environment, public health, workers' and consumers' rights, industrial policy and cultural diversity.
Lastly, increased protection for investors must be accompanied by more responsible behaviour, particularly in developing countries, where the social and environmental laws are less binding. That is why the report mentions that social and environmental clauses should be included in all free trade agreements signed by the Union. Furthermore, we must go beyond naming and shaming and include in all future agreements a set of clear corporate social responsibility rules with which businesses must comply and which are based on guidelines set by the OECD.
If our aim here really is to shape the contours of a new European investment policy, then I call in this report for it to be exemplary and to promote investment which is sustainable, respects the environment and encourages good quality working conditions in Europe and in third countries alike. That is why this report, by the power vested in it by Wednesday's vote, must serve as a reference for all future negotiations conducted by the Commission.
(RO) Madam President, according to Articles 206 and 207 of the Treaty on the Functioning of the European Union, foreign direct investment is an exclusive competence of the EU. The Commission has already compiled a list of countries which will be privileged partners for the negotiation of the first investment agreements: Canada, China, India, Mercosur, Russia and Singapore.
We call on the Commission, Parliament and Member States to devise an integrated and coherent investment policy which will promote high quality investments and make a positive contribution to economic progress and sustainable development worldwide. We call for the European Union's future policy to promote sustainable investments which respect the environment and encourage suitable working conditions in the businesses targeted by investment. We urge the Commission to ensure reciprocity when negotiating market access with its main trade partners from the developed countries and the major emerging economies.
Madam President, as rapporteur for air transport agreements between the European Union and third countries, such as Canada and Brazil, I would like to ask the rapporteur and the Commissioner how the link will be ensured between gradual access to the market and airlines and these international investment agreements.
(SK) Madam President, in the report on future European international investment policy, the rapporteur has drawn attention to many open questions regarding potential EU agreements. The first job of the EU is to protect the public interest of EU citizens, whom it represents in the areas entrusted to it by the Member States. However, the state-protected public interest often collides with the interests of aggressive foreign investors, who are frequently more skilful in international arbitration than the countries defending the interests of their citizens. The examples mentioned in the report of Argentina, the US and Canada provide concrete proof of this.
There is, therefore, a real need to define the principles of protection precisely in order to prevent them from being interpreted incorrectly by various investors. However, this important and as yet unresolved question continues to be the international responsibility of the EU, particularly from a financial perspective, as it is not clear who would bear the financial burden of a judicial dispute lost by the EU. The Council of the European Union has not yet given a proper answer to this question.
Vice-President of the Commission. - Madam President, the Commission welcomes Parliament's report on the future European international investment policy. It is an important step that paves the way for the implementation of the new EU exclusive competence on investment.
As you know, investment is a new frontier for the common commercial policy. We should seize the opportunity - we are in absolute agreement with Parliament on this - to build together an integrated and coherent investment policy that promotes investments and makes a positive contribution both to economic growth and sustainable development.
The Commission also fully shares Parliament's statement that investor protection should remain the first priority of the European investment policy. We believe that the new policy should serve the purpose of assuring all European investors that they are able to operate in an open and properly and fairly regulated business environment, not only within the internal market, but also when operating in third countries.
I also take note of Parliament's recommendation that the EU should draw on Member States' best practices found in their bilateral investment treaties. Indeed, the thrust of the Union's action in this area should be to deliver better results than those obtained by Member States individually.
While aiming at high levels of protection for our investors, we should not compromise other objectives, such as the public capacity to regulate or coherence with other EU policies. The right of states and of the EU to take the measures necessary to achieve legitimate public policy objectives is a standing rule of the common commercial policy. It will equally apply to our investment policy.
The dispute settlement regime and the related financial responsibility are also very important issues and we need to further reflect on them. Our objective, as mentioned in the communication, is to ensure transparency, consistency of rulings and make the system as productive as possible. We also need to address a number of issues which arise because of the EU's status under international law. We will take into account Parliament's views, as expressed in the report, when we analyse possible options and further ideas for a comprehensive approach to these issues.
We will carefully consider all recommendations put forward in Parliament's report, while progressively developing and implementing our investment policy. The Commission has already tabled proposals for investment negotiating directives for Canada, India and Singapore. We want to seize opportunities for ongoing wider trade negotiations and to engage in comprehensive investment negotiations with those countries. Parliament's opinion is therefore very timely, to guide the Commission and the Council when we define final respective negotiation directives.
Last but not least, I would like to assure you that, as the development of a comprehensive European investment policy is now a joint responsibility of all the institutions, the Commission will stand ready to cooperate with Parliament and the Council while respecting the division of competences among all the institutions involved.
The debate is closed.
The vote will take place on Wednesday, 6 April 2011.
Written statements (Rule 149)
The enlargement, by the Treaty of Lisbon, of the EU's sphere of competence to include foreign direct investment means that a true European policy on this matter can finally be envisaged. At this stage of developing the policy, the priority is to provide as much certainty as possible both to investments and to investors. Therefore, the shift from a national competence to a European one should not, under any circumstances, disrupt the proper implementation of the 1 200 or so agreements in force between the Member States and third countries. Again, for the sake of legal certainty and predictability, the EU must now devise an effective, transparent dispute settlement mechanism that is accessible to all investors, including the smallest ones (SMEs for example). The mechanisms integrated into the most recent bilateral trade agreements are a good foundation, but they only concern disputes between a state and the EU. Provisions suitable for a potential dispute between the EU and a company must be established. Lastly, the EU must seize this opportunity to go further: it must include in future agreements not only clauses facilitating the establishment of investors in these countries, but also basic provisions relating to social and environmental standards.